                                                                                                         FILED
                                                                                                  Scott L. Poff, Clerk
                                                                                               United States District Court

                                                                                        By Ericka Sharpe at 3:47 pm, Dec 19, 2018


                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


    IN RE EX PARTE EMERGENCY PETITION        Civil Action No. 4:18-cv-304
    OF HAPAG-LLOYD AKTIENGESELLSCHAFT,
    FOR DISCOVERY IN AID OF FOREIGN
    PROCEEDINGS PURSUANT TO 28 U.S.C. § 1782




                  ORDER PURSUANT TO 28 U.S.C. § 1782
       TO ISSUE A SUBPOENA TO THE MASTER, M/V ZIM QINGDAO
FOR THE PRODUCTION OF DOCUMENTS FOR USE IN A FOREIGN PROCEEDING

         The Petition of Hapag-Lloyd Aktiengesellschaft (“Hapag” or “Petitioner”) for an Order

pursuant to 28 U.S.C. § 1782 to issue a subpoena to the Master of the M/V ZIM QINGDAO (IMO

#9318163) (hereinafter the “Vessel”), a vessel scheduled to call at the Garden City Terminal,

Tomochichi Road, Port Wentworth, Georgia 31407, on or about December 20, 2018, for the

production of documents having come before the Court and the Court having considered the

submission made by Petitioner, it is hereby:

         ORDERED that the Petition is granted; 1 and it is further

         ORDERED that Petitioner is authorized to conduct limited discovery pursuant to 28 U.S.C.

§ 1782 and the Federal Rules of Civil Procedure in the form of a subpoena to the Master of the

Vessel for the production of the documents as set forth in Addendum A to the subpoena attached

to the Petition; and




1
  While Petitioner attached a proposed subpoena to the Petition, the Court DIRECTS the Clerk of Court
to issue a subpoena that accurately reflects the specific relief requested by the Petition and granted in this
Order. Specifically, the subpoena shall reflect that the requested documents pertain to the at-issue vessel
and that an inspection of the vessel is permitted.
       ORDERED to permit the attendance of a marine surveyor to go onboard the vessel to

inspect the area from which the containers were lost or damaged, including taking photograph or

video evidence as may be necessary; and, it is further

       ORDERED that the Order and Subpoena will be served on the Master of the Vessel, as

soon as possible after the Vessel’s arrival at the Garden City Terminal, Tomochichi Road, Port

Wentworth, Georgia 31407, on or about December 20, 2018, by the U.S. Marshal; and, it is further

       ORDERED that Petitioner’s counsel provide notice of the subpoena and an electronic copy

of the subpoena to Zim Integrated Shipping before 5:00 p.m Eastern Standard Time on December

19, 2018;

       ORDERED that Petitioner’s counsel and/or a surveyor appointed by Petitioner may

accompany the U.S. Marshal and may be allowed to remain on board the Vessel to expedite the

compliance with this Court's Order and the subpoena; and, it is further

       ORDERED that the Court will retain jurisdiction over this matter as necessary to enforce

the terms of discovery authorized by this Order.

       SO ORDERED this 19th day of December, 2018.




                                             ______________________________________
                                             R. STAN BAKER
                                             UNITED STATES DISTRICT JUDGE
                                             SOUTHERN DISTRICT OF GEORGIA

ORDER PREPARED IN PART BY:

Todd M. Baiad, Esq.
BOUHAN FALLIGANT, LLP
Post Office Box 2139
Savannah, Georgia 31402-2139
Telephone: (912) 232-7000
Facsimile: (912) 233-0811
Email: tmbaiad@bouhan.com

                                                   2
